 In the Matter of THE OLIVER CORPORATIONandUNITED FARM EQUIP-MENT & METALWORKERSor AMERICA, LOCAL No. 222, C. I. O.Case Yo. 18-C-12,57.-Decided July 11, 1947Mr. ClarenceA. Meter,for the Board.Messrs.W. F. Henke,G. 1,17. Bird,and E.D. Kraft,of Charles City,Iowa, andMr. J.C.Wittner,of Chicago,Ill., for the respondent.Meyers,Meyers eC Rothstein,by Mr. Irving Meyers,of Chicago,I11., andMr.Charles W. Robbie,of Cedar Rapids, Iowa, for the Union.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDORDEROn October 11, 1946, Trial Examiner William J. Scott issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.On March 4, 1947, the Board heard oral argument at Washington,D. C. The respondent and Local 222 appeared and participated inthe argument.1The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of the respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, except as hereinaftermodified.1.As the Trial Examiner found, the respondent refused to bargaincollectively with Local 222 on May 10 and July 2, 1946, in part be-.'Although notpresent at the oral argument,Chairman Herzog has read the officialtransciiptthereof74 N L R. B., No. 88.483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of the respondent's fear that Local 222,' by having InternationalRepresentativeMathers 3 accompany Local 222's bargainingcommittee, was seeking to compel the respondent to bargain on thebasis of a combined unit of factory and office workers.Mathersaccompanied Local 222's bargaining committee for the purpose ofassisting the committee in bargaining on behalf of the office workers,and for no other purpose.An employer has fulfilled his statutoryduty when he has bargained in good faith with the duly designatedrepresentatives of the employees in separate units certified by theBoard to be appropriate, and he may resist efforts on the part of suchrepresentatives to compel him to bargain jointly.However, in theinstant case, the respondent's fear of joint bargaining was groundlessbecause, on the occasions m question, Local 222 sought to deal withthe respondent with respect to matters affecting members of the officeworkers' unit only; it so, in effect, notified the respondent; and Local222 did not seek to bargain with respect to any other matter. Par-ticipation by Mathers in his capacity as international representativein a bargaining conference between representatives of the office work-ers and of the respondent would not have tended to create a historyof collective bargaining on a multiple-unit basis simply becauseMathers also happened to be a representative of the respondent'semployees in another bargaining unit.2.The respondent further seeks to justify its refusal to treat witha bargaining delegation of Local 222, which included InternationalRepresentative Mathers as a member, by reference to Section 6 of itsthen existing contract with Local 222.4The respondent contendsthat, under the terms of the contract, Mathers was ineligible to par-ticipate in the bargaining negotiations in question, because lie wasneither a member of the committee of four, referred, to in subsection(c) of Section 6, nor an international officer,-and because the nego-tiations in question did not involve meetings with the "Plant Manager."2The certified representative of the respondent's office workers3 Diathers, an employee in the respondent's factory, was president of Local 115, theccitified representative of the respondent's factory workersAlthough hewas an interna-tional representative of the Union, he was not an international officer4 "Section 6.The authorized representatives of the office Union shall beas follows(a)Three chief stewaids, who are to he elected(b)Departmental stewards-the total of chief stewards and departmental stewaidsshall not exceed one for eiely twelie persons in the haig,uning unit(c)A committee of four, who are to be elected, and who shall constitute theBargaining and/or Grievance CommitteeNo,one shall be eligible to serve as a Union steward, official or committeemanunless heor she is an employee of the CompanyThe Company agrees to bargain with the fore-going representatives in the manner outlined in this agreementThe Union may call ininternational officers to assist in meetings with the Plant ManageiThe Unionshall furnishthe Company a list of all tho above-mentionedUnion repre-sentatives, and shall notify the Company immediately of an3 change." THE OLIVER CORPORATION485The Trial Examiner,who differedwith the respondent in its con-struction of the agreement,was of the opinion,in effect,that inpractice Local 222 had not been restricted to the use of internationalofficers in conferences with the respondent,and that the term "plantmanager" was intended to mean any authorized representative of therespondent.The Trial Examinerconcludedthat, in accordance withthe contract as construed in practice, Mathers,as an internationalrepresentative,was duly authorized to represent the office workers atthe meetings on May 10 and July 2.The provisions in question are susceptible of still a third interpreta-tion,namely, that they wereintendedto limit the size and compositionof a shop -committee of workersauthorized to handlegrievances onbehalf of the employees and to supplement outside representatives incollectivebargainingnegotiations.3Thus. Section6 makes provisionfor the election of a committee of persons who shall act as a bargainingcommittee or grievance committee,or both.It limits the number ofsuch persons to four, andprovides that they shall be drawnfrom theemployees of the respondent,who are familiar with conditions in theplant and are readily available for negotiations.Section 6, readtogether with Section S. which relates to the mechanicsfor handlinggrievances,provides for participation of non-employee union repre-sentatives only in the next-to-last step of the grievance machinery atthe plant manager level.While provisionsof this character are welladapted to grievance machinery, theyare not responsive to the needsof employees in collectivebargaining generally, avital area in whichemployees may oftenwant and needoutside assistance in the negotia-tions.Furthermore, a provision in Section 16of thecontract indi-cates that the parties may haveintendedthe restrictions in Section 6to apply inthe handlingof grievancesand not tocollectivebargaininggenerally.The pertinent provision states that"new job classifica-tions are to be evaluated by a joint committee of Company and Unionrepresentatives."The contract contains no provision requiring thepresence of the plant manager at the evaluation conferences.Unlessthe respondent's construction of the contract is rejected,the respondent,could preclude Local 222from havingoutside assistance in the evalu-ation of new job classifications by the simpledevice of withholdingthe plant manager's presence at such meetings.According to theinterpretation placed upon the contractby therespondent,it permitsoutside representatives to participate in the disposition of grievances,but otherwise prohibits their participation in the collective bargaining'The size and geneial composition of such a shop committee is an appropriate subjectof collectivebaigainmgillotteiof Clayton cC Lambert Manufacturing Company34N. I, R B502, 524 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocess.Be that as it may, we find it unnecessary to determinewhether the agreement must be given the construction urged by therespondent, because so construed Section 6 would be invalid for thereasons hereinafter indicated.It is contrary to the policy of the Act for an employer, either byunilateral act or by contract with the exclusive representative of hisemployees, to limit the class or group from among whom the employeesmay thereafter be represented for the purposes of collective bargain-ing.6Section 1 of the Act explicitly declares that it is the policy ofthe United States to protect "the exercise by workers of full freedomof association, self-organization and designation of representatives oftheir own choosing."Section 7 of the Act guarantees to employees"the right to bargain collectively through representatives of their ownchoosing."Section 8 (1) of the Act enjoins the employer from inter-fering with the right of employees to full freedom of choice in theselection of representatives for the purpose of collective bargaining.The unhampered exercise of this right is a prerequisite to true andeffective collective bargaining.To permit an employer to place alimitation upon the employees' choice of representatives would deprivethem of this right to choose their representatives freely.',We aretherefore of the opinion that the respondent's contract with Local 222,even if construed as the respondent contends it should be, providesno legal justification for the respondent's refusal to bargain withLocal 222 so long as Mathers was a member of its bargainingcommittee.THE REMEDYHaving found that the respondent has engaged in an unfair laborpractice, we shall order it to cease and desist therefrom.Because thebasis of the respondent's refusal to bargain, as indicated above, was agood-faith misunderstanding of its obligations under the Act; be-cause the respondent, after Mathers' withdrawal, in fact engaged inAs hereinabove indicated, this is not intended to mean that such matters as the sizeand general composition of a shop committee selected to handle grievances or to accom-pany local or international representatives in collective ba,gaintug negotiations falloutside the realm of collective bargainingMatter of Clayton it Lambert,citedsupra.However, the iule laid down in theClayton it Lambertcase is inapplicable here, inasmuchas therespondent excluded Mathers fa om participating in the bargaining negotiationsin question,although he claimed and had status its an international union representa-tive and did not seek to participate as a shop committeeman°This is so, even though the union accepts such limitations, for a union may feel com-pelled "to accept the most it could obtain of tights to which it is entitled for theasking "DTtQuaq-Norris 1lffqCo v N L' R13 , 116 F ^ (2d) 748 (C C A 7) Inthat case, the Board touud a refusal to bargain uithrn the meaning of Section 8 (5) ofthe Act, although the labor organization entitled to exclusive recognition had been pre-vailed upon by the eniplover to accept a contract on behalf of members onlyThe couitapproved the Board's order, THE OLIVER CORPORATION487genuine and successful collective bargaining; and because of the ab-sence of any evidence that danger of other unfair labor practices is tobe anticipated from the respondent's conduct in the'past, we will notorder that the respondent cease and desist from the commission of anyother unfair labor practice, nor will we affirmatively order that therespondent bargain collectively with Local 222.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Oliver Corporation, CharlesCity, Iowa, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Farm Equipmentand Metal Workers of America, Local 222, C. I. 0., as the exclusiverepresentative of all office employees of the respondent at its CharlesCity, Iowa, plant, excluding supervisors, purchasing agent, assistantpurchasing agent, technical employees and confidential employees,with respect to rates of pay, wages, hours of employment, or other con-ditions of employment, by excluding any member or representative ofanother bargaining unit of its employees from participation in bar-gaining negotiations between the respondent and United Farm Equip-ment and Metal Workers of America, Local 222, C. I. 0.;(b) In any other manner interfering with the efforts of UnitedFarm Equipment and Metal Workers of America, Local No. 222,C. I. 0., to bargain collectively with it on behalf of the employees inthe aforesaid appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Charles City, Iowa, copies of the noticeattached hereto and marked "Appendix A." 8 Copies of such notice,to be furnished by the Regional Director for the Eighteenth Region,shall, after being duly signed by an authorized representative of therespondent, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notice is not altered, defaced, or coveredby any other material;8In the event this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words"A Decision and Order,"the words . "A Decree of theUnited States Circuit Court of Appeals Enforcing." 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days front the date of this Order, what stepsthe respondent has taken to comply herewith.AIR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Order.APPENDIX ANoTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will cease and desist from excluding any member or repre-sentative of another bargaining unit of our employees from par-ticipating in our bargaining negotiations with United FarmEquipment R Metal Workers of America, Local 222, C. I. O.We will cease and desist from in any other manner interferingwith the efforts of United Farm Equipment & Metal Workers ofAmerica, Local 222, C. I. 0., to bargain collectively with us.THE OLIVER CORPORATION ,Eizployer.By--------------------------------(Repiesentative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Clarence A. Meter,for the BoardMr. W. F Henke, Mr G. W. Bird, Mr. B D Kraft,of Charles City, Iowa, andMr J C Wittner,of Chicago, Ill , for the respondent.Merles s, Meyers & Rothstein, by DIi Irving Meyers,of Chicago, Ill., andMr.Charles W. Hobbie,of Cedar Rapids, Iowa, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Farm Equipment and MetalWorkers of America, C. I. O. Local No. 222, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota), issued its complaint datedAugust 16, 1946, against The Oliver Corporation, Charles City, Iowa, hereincalled the respondent, alleging that the respondent has engaged in and is en-gaging in unfair labor practices affecting commerce within the meaning of THE OLIVER CORPORATION489Section 8 (1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the respondent and theUnion.With respect to the unfair labor practices, the complaint alleged in substance;(1) that all office employees of the respondent at its Charles City, Iowa plant,excluding supervisors, purchasing agent, assistant purchasing agent, technicalemployees, and confidential employees, constitute a unit appropriate for thepurposes of collective bargaining; (2) that on and before November 7, 1945, amajority of the employees in the said unit designated the Union as their repre-sentative for the purposes of collective bargaining; (3) that at all times sinceNovember 7, 1945 the Union has been the exclusive representative of the em-ployees in the said appropriate unit; and (4) that since on or about May 10,1946, the respondent has refused to bargain collectively with the Union as the,exclusive iepresent.itive of the employees in said unitThe respondent thereafter filed its answer in which it admitted certain al-legations of the complaint but denied that it had refused to bargain with the'Union and that its acts constituted an unfair labor practice.Pursuant to notice, a hearing was held on September 10 and 11, 1946, beforethe undersigned, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Board, respondent and Union were represented by counsel.Fullopportunity to be heard, to examine and cross examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.At the closeof the Board's case a motion by Board's counsel to conform the pleadings tothe proof with respect to formal matters was granted by the Trial Examinerwithout objection.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Oliver Corporation, a Delaware Corporation, is engaged at its CharlesCity, Iowa, plant, in the manufacture and sale of wheel type tractors and otherrelated productsDuring the calendar year of 1945 the respondent purchasedplant amounted to in excess of $1,000,000 in value, of which 75 percent wasshipped to the Charles City plant, from points outside the State of Iowa. Forthe same period, finished products manufactured by the respondent at thisplant amounted to in excess of $1,000,000 in value, of which 75 percent wasshipped from the plant to points outside the State of Iowa.The respondentadmits that it is engaged in commerce within the meaning of the Act.]ITHE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America Local No. 222, af-filiatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the. respondent.III THE UNFAIR LABOR PRACTICESA. The appropriate unitThe Parties stipulated and the undersigned finds that all office employees ofthe respondent at its CharlesCityplait, excluding supervisors,purchasing 490DECISIONSOF NATIONALLABOR RELATIONS BOARDagent, assistant purchasing agent, technical employees, and confidential em-ployees, is a unit appropriate for collective bargaining within the meaning ofthe Act.B.Representation of ciaploi/ees by the UnionPursuant to an agreement for a consent election executed October 19. 1945,an election was held October 30, 1945, under the supervision of the BoardAmajority of the employees in the unit voted for the Union.'No objectionswere filed to the Tally of Ballots or to the conduct of the election and on No-vember 7, 1945, the Regional Director for the Eighteenth Region found and de-terinined that the Union was the exclusive representative of all the employeesin the said unit for purposes of collective bargainingThe parties stipulatedand the undersigned finds that the Union on November 7, 1945, and at alltimes since that date has been the exclusive representative of the employees insaid unit for the purposes of collective bargaining3 The refusal tobargaina The issueThe Union and respondent have executed a bargaining agreement and theonly substantial issue involved is whether the respondent violated the Act by itsadmitted refusal on May10 and July 2,1946, to bargainwiththe Union whileone of its employees,Paul Mathers,who is a member of another Local, waspresent as a bargaining representative of the Unionb.BachgronntlFollowing its certification, the Union and the respondent carried on bargain-ing negotiations and on March 18, 1940, entered into a written bargaining agree-ment.On the same day, Local 115, representing the production and maintenanceemployees and affiliated with the same International Union, made a similarcontract with the respondent.On different occasions the Union and Local 115have attempted, without success, to hold joint negotiation with the respondent zPaul Mathers, whose appearance at the plant on May 10 and July 2, 1946, withthe Union's bargaining committee, created the issue, with which this heaiingis chiefly concerned, has been employed by the respondent since November 1936,except for a period from September 1942 to November 1945, when he was amember of the armed services.Mathers belongs in the production and main-tenance employees' unit and is a very active member of his Local 115, havingserved on its bargaining and grievance committee and as its chief stewardand since mid-December 1945 has been its chairmanHe was appointed aninternational representative of the Union in November 1945 and has held thatposition since that time.'1Tally of Ballots showed that approximately 109 eligible voters cast valid ballots-79for the Union and 24 against.2The Union's district president admitted that the International Union desires a masteragreement for allof therespondent's plantsSThis appears from the credited testimony of Charles W Hobbie, an internationalofficer and district president for the Union and Local 115 THE OLIVER CORPORATIONcMeetingon JIuy 10, 1946491On this date, the regular bargaining committee, for the Umon,4 went to theplant, for the purpose of meeting with respondent's representatives 6Wittner was told by the committee's chairman that "Hobble [Union's districtpresident] has been called out of town on business, and we have asked Mr.Mathers, inasmuch as lie is an international representative, to assist us inbargaining today "Wittner, in substance, informed the committee that therespondent would not agree to have Mathers sit in on the negotiationsA shortwhile later, Mathers arrived at the meeting,' Wittier asked Mathers why hewas there and Mathers stated that he was going to assist the committee in jobevaluation, in the absence of HobbleWittier refused to bargain unless Mathersleft the meeting'After blathers departed, the committee and respondent car-ried on negotiations on matters concerning job evaluations.d.Mc,etiiigon July 2, 1946On this date the Union's bargaining committee,togetherwithHobbie andblathers, went to the plant to meet with the respondent's representatives, forthe purpose of carrying on negotiations on matters covered under the contractLeslie,Howland,and E D Kroft`were present to represent the respondent.The Union was informed that the respondent was willing to meet with thecommittee but not while Mathers was presentAccording to Hobbie's testi-monywhich the undersigned credits, the respondent was informed that Matherswas a designated representative of the International Union.blathers leftand the committee,Hobbie and the respondent's representatives then proceededwith their negotiations.e.Respondent's contentionsThe respondent contends that it was justified in its position taken on May 10and July 2, 1946, for substantially the following reasons.(1)The Union was attempting to force the respondent into joint negoti-ations by having Mathers present as its bargaining representative(2)Mathers was not a duly authorized representative of the UnionThese contentions are hereinafter considered in the order named.(1)As to the contention that the Union was attempting to force joint negotiationupon the respondentIt is admitted that Mathers was an active member of Local 115 which togetherwith the Union has, in the past, sought to hold joint negotiation with the re-spondent.However, there is nothing in the i ecord to show that there were anyjoint negotiations contemplated at either of these meetings by the Union orMathersThe record clearly shows that Mathers was appearing on May 10and July 2, 1946, solely for the purpose of assisting the Union in its negotiations,4 June B Wiltse, chanman,L R. Ellery,MarianChandler and Wilma Knpker.6 J C Wittner,duector of industrial relations,Roger Leslie, personnel manager, ArchieHowland,office manager0This appears from the creditedtestimonyof June B Wiltse.'This appearsfrom thecredited testimony of Wittner.8 E D Kroft has succeeded Leslie as personnel manager. Leslie is not now with therespondent. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the respondent, as its international representative and not as a representa-tive for Local 115.The evidence is also clear and convincing that at both of thesemeetings, the Union's bargaining committee was present for the sole purposeof negotiating with the respondent, as provided by its contract, on matters affect-ing the employees in its unit °Accordingly the undersigned concludes and findsthat there is no merit in this contention of the respondent.(2)As to thq contention that Mathers was not a duly authorized repi esentativeof the UnionThe record shows and the undersigned finds that blathers, on May 10 and July2, 1946, was a duly appointed international representative of the Union, and forthat reason it is not necessary to consider the respondent's contention thatMathers had not been duly elected a member of the Union's bargaining commit-tee as provided by the contract" The respondent contends that the contractonly provides for an international officer to assist in meetings with the plantmanager, and as the plant manager was not present at either of the aforemen-tioned meetings, Mathers was not entitled to be presentThe provision of thecontract to which the respondent refers reads as follows: "The Union may callin international officers to assist in meeting with the plant manager " The recordshows that this provision has never been enforced and furtheimore it is theopinion of the undersigned, that the term "plant manager" was intended to meanthe authorized representative of the respondent.The undersigned finds thatMathers as an international representative of the Union was duly authorizedto represent it at the meetings of May 10 and July 2, 1946.ConclusionsThe undersigned agrees with the respondent's counsel that the record showsthe bargaining relations between the Union and the respondent have been gen=eially good.The matters for which Mothers was appearing, at the two meet-ings ham e been negotiated without him.However this issue appears to becurrent at the plant" and apparently cannot be settled without a determina-tion by the BoardThe respondent refuses to bargain with the Union's inter-national representative apparently because he belongs to another Local in theplant.It is well settled that an employer may not dictate the personnel of thegroup his employees select to represent them" The undersigned concludes thatthe respondent's refusal to bargain under these circumstances was not justifled.The undersigned finds that the respondent, by refusing on May 10, 1946,°The undenied and credited testimony of the Board'switnesses'show that at the meetingon May 10 the Union sought to bargain regarding point values of jobs and job descriptionsand at the July 2 meeting on lob evaluations, seniority set-up,; and details regardinggrievance procedure, concerning only the eniplovees in its own unit10The contract in iegaid to the bargaining committee has the following provision"Acommittee of four, who are to be elected, and «ho shall constitute the bargaining and/orgrievance committee "."The Union shall furnish the Conipanv a list of all theabove mentioned Union representatives and shall notify the Conipanv immediately of anychanges.""The record shows that on another occasion Local 115 had sought to bargain with therespondent, with one of its representatives, being a member of Local 222The respondentiefused to recognize this representative although he was an international representative,for substantially the same reasons its its refusal now to recognize Mathers12Mattel of Lindeman Power amid Equipment Company,11 N L Ii B 868,Mattes ofNew Era Die Company,19 N. L It B 227 ,Matter of Hancock Brick ttTileCompany,44 N L R B 920. THE OLIVER CORPORATION493and at all times thereafter to accord recognition to Mathers as a bargainingrepresentative of the Union, has thereby refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriateunit and has thus interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE)The activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section 1.above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and such of them as have been foundto constitute unfair labor practices tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the ActBecause of the basis of the respondent's refusal to bargain as indicatedin the facts found, and because of the absence of any evidence that danger ofother unfair labor practices is to be anticipated from the respondent's conductin the past, the undersigned will not recommend that the respondent cease anddesist from the commission of any other unfair labor practices.Nevertheless,in order to effectuate the policies of the Act, the undersigned will recommendthat the respondent cease and desist from the unfair labor practices foundUpon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1United Farm Equipment and Metal Workers of America, Local No 222,affiliated with the Congress of Industrial Organizations, is a labor organizationwithin the meaning of Section 2 (5) of the Act2.All office employees of the respondent at its Charles City, Iowa. plant, ex-cluding supervisors, purchasing agent, assistant purchasing agent, technical eni-ployees and confidential employees, at all tunes material herein constituted andnow constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act3.United Farm Equipment and Metal Woi kei s of America, Local No 222,C. I 0, was at all times material herein and now is the exclusive representativeof all the employees in such unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4By refusing to bargain collectively with the Union on or about May 10, 1946,and at all times thereafter as the exclusive representatives of the employees inthe above-described unit, the res^naident has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act5By the above acts, respondent has interfered with, restrained, and coerceaits emplo.i ees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in and, is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,The Oliver Corporation, its officers, agents, successors, and assigns shall:1Cease and desist from :(a)Refusing to bargain collectively with United Farm Equipment and MetalWorkers of America, Local 222, C I 0, as the exclusive representative of alloffice employees of the respondent at its Charles City, Iowa, 'plant, excludingsupervisors, purchasing agent, assistant purchasing agent, technical employees,and confidential employees, with respect to rates of pay, wages, hours of employ-ment, or other conditions of employment for the reason that a bargaining repre-sentative of the Union is also an international representative or a member ofanother Local, representing other emplo} ees of the respondent, or both;(b) In any manner interfering with the efforts of United Farm Equipment andMetal Workers of America, Local No 222, C I 0 , to bargain collectively with iton behalf of the employees in the afoi esaid appropriate unit.2Take the following affirmative action which the undersigned findswill effec-tuate the policies of the Act:(a)Upon request, bargain collectively with United Farm Equipment andMetal Workers of America, Local No 222, C I. 0., as the exclusive representa-tive of all its employees in the aforesaid appropriate unit, with i espect to i atesof pay, wages, hours of employment, or other conditions of employment eventhough a bargaining representative of the Union is also an international repre-sentative or a member of another Local i epresenting other employees of therespondent, or both;(b)Post at its plant in Charles City, Iowa, copies of the notice attached heretoand marked "Appendix A" Copies of.such notice, to be furnished by the RegionalDirector for the Eighteenth Region, shall, otter being duly signed by an author-ized representative of the respondent, be posted by respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive clays thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonablesteps shall be taken by respondent to insure thatsaid notice is not altered, defaced, or covered by any othei material ;(c)Notify the Regional Director for the Eighteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply with the foregoing recoiumendations.As provided in Section 209.39 of the Rules and Regulations of the National LaborRelations Board, Series 4, effective September 11, 1946, any party or counsel forthe Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 ofsaid Rulesand Regulations, file with the Board, Rochainbeau Building,Washington 25,D C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; andany party or counsel for the Board may, within the same period file an originaland fourcopies of a brief in support of the Intermediate ReportImmediatelyupon the filingof such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties andshall filea copy with the Regional DirectorProof of service on theother partiesof all papersfiledwith the Boardshallbe promptlymade as re- THE OLIVER CORPORATION495quired by Section 203.65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date of serv-ice of the order transferring the case to the Board.WILLIAM J. SCOTT,Trial ExaminerDated October 11, 1946."APPENDIX A"NOTIes TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not refuse to bargain collectively with the United Farm Equipment& Metal Workers of America, Local No 222, C. I 0, as the exclusive repre-sentative of all our employees in the unit described below although the bar-gaining representative of the Union may be an international representativeor a member of another Local in our plant, or both.We will bargain collectively upon request with the above-named Union asthe exclusive representative of all employees in the bargaining unit describedbelow with respect to rates of pay, hours of employment, or other conditionsof employment, although the bargaining representative of the Union may bean international representative, or a member of another Local in our plant,or both.The bargaining unit is:All office employees at our Charles City, Iowa, plant, excluding supervisors,purchasing agent, assistant purchasing agent, technical employees, and con-fidential employees.THE OLIVER CORPORATION,Entployer.Dated------------------1'y-----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.755420-48-vol. 74-33